                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOHN ALBERICI, individually and on                      CIVIL ACTION
 behalf of all others similarly situated
                                                         NO. 18-2279
           v.

 RECRO PHARMA, INC., GERALDINE
 A. HENWOOD, RYAN D. LAKE,
 MICHAEL CELANO, STEWART
 MCCALLUM, and JOHN HARLOW


                MEMORANDUM RE MOTION TO DISMISS AMENDED COMPLAINT

Baylson, J.                                                                         February 14, 2020

I.        Introduction

          In this securities class action, a putative class of shareholders bring claims for violations of

Section 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), alleging

that Recro Pharma, Inc. (“Recro”) and five Individual Defendants (collectively, the “Defendants”)

defrauded the class by failing to inform them of various concerns that had been raised to the

company by industry professionals regarding the manufacturing and efficacy of Intravenous

Meloxicam (“IV Meloxicam”). This drug promised to provide postoperative pain relief without

many of the complications of opioids. When the company announced that the FDA declined to

approve IV Meloxicam, the price of Recro’s stock fell. The Amended Complaint alleges two

counts:

     •    Count I: Violation of Section 10(b) of the Exchange Act and Rule 10b-5, which is asserted
          against all Defendants; and

     •    Count II: Violation of Section 20(a) of the Exchange Act, which is asserted against the
          Individual Defendants.




                                                     1
         Defendants collectively move to dismiss the Amended Complaint under Federal Rule of

Civil Procedure (“Rule”) 12(b)(6) and Rule 9(b), and the Private Securities Litigation Reform Act

of 1995 (“PSLRA”). The lead Plaintiff responds in opposition, and Defendants reply.

         For the reasons discussed below, Defendants’ Motion to Dismiss is granted without

prejudice.

II.      Facts 1

         A.        The Parties

         The lead plaintiffs are investors Daniel Wessler, Charles Clark, Ronald Davidson, and John

Alberici (“Recro Investor Group” or “Plaintiff”). (ECF 21 ¶ 1.)

         Defendant Recro, a “specialty pharmaceutical company” headquartered in Malvern,

Pennsylvania, “develops non-opioid therapeutics for the treatment of pain in the post-operative

setting.” (Am. Compl. ¶¶ 2, 3.)

         The Amended Complaint names five individuals who allegedly served as members of

Recro’s Management and Leadership teams at all relevant times:

         Defendant Henwood, who founded Recro in 2007 and has served as the company’s CEO,

President and Director since 2008. (Am. Compl. ¶ 17.)

         Defendant McCallum, who has served as Recro’s Chief Medical Officer (“CMO”) since

December 2015. (Am. Compl. ¶ 18.)

         Defendant Harlow, who has served as Recro’s Executive Vice President, Commercial since

2018 and previously served as Vice President, Marketing. (Am. Compl. ¶ 19.)



1
  The following factual narrative is drawn from the Amended Complaint and disregards any differences between the
Amended Complaint and the Original Complaint. See W. Run Student Hous. Assocs., LLC v. Huntington Nat’l Bank,
712 F.3d 165, 173 (3d Cir. 2013) (noting that because “the district court typically may not look outside the four corners
of the amended complaint, the plaintiff cannot be bound by allegations in the superseded complaint”). The Court
takes the allegations in the Amended Complaint as true and draws all reasonable inferences in favor of Plaintiff, as is
required at the motion to dismiss stage. Phillips v. Cty. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008).

                                                           2
       Defendant Celano, who has served as Recro’s Chief Operating Officer since January 3,

2018, and previously served as CFO. (Am. Compl. ¶ 20.)

       Defendant Lake, who has served as Recro’s CFO since January 2018 and previously served

as Senior Vice President of Finance and Chief Accounting Officer. (Am. Compl. ¶ 21.)

           B. IV Meloxicam

       Recro is comprised of two segments, the Acute Care division and the Contract

Development and Manufacturing Organization (“CDMO”). (Am. Compl. ¶ 24.) The Acute Care

segment is “primarily focused on developing products for hospitals and other acute care settings.”

(Am. Compl. ¶ 25.) The product that is central to this case, IV Meloxicam, is the lead product in

the Acute Care division. (Am. Compl. ¶ 31.)

       IV Meloxicam is “a proprietary injectable form of meloxicam, a long-acting, non-opioid

drug for the management of moderate-to-severe, acute postoperative pain.” (Am. Compl. ¶ 26.)

Put simply, IV Meloxicam is a non-opioid drug for post-operation management of pain. Because

opioids currently dominate the market for IV acute pain, Plaintiff asserts that “Recro touts IV

[M]eloxicam as having the potential to overcome many of the significant complications and side

effects associated with commonly-prescribed opioid drugs, including addiction, respiratory

depression, constipation, excessive nausea and vomiting.” (Am. Compl. ¶ 29.) Recro conducted

clinical trials of IV Meloxicam in patients recovering from both hard tissue and soft tissue

procedures. (Am. Compl. ¶ 44.)

           C. Feedback from the Key Opinion Leaders on IV Meloxicam

       Plaintiff asserts that Recro has a “robust list”—200 to 300—of Key Opinion Leaders

(“KOLs”). (Am. Compl. ¶ 38.) KOLS are “well-respected, expert physicians in their field who

provide thought leadership to their peers and the general public” and assist with marketing



                                                3
pharmaceuticals. (Am. Compl. ¶ 37.) Plaintiff alleges that the KOLs expressed various concerns

to Recro regarding the manufacturing and efficacy of IV Meloxicam. 2 Some of the KOLs’

concerns were communicated to Recro via a confidential witness, CW1, who was employed in

various roles at Recro from June 2017 through May 2018 and had frequent communication with

the KOLs. (Am. Compl. ¶ 39.)

         The first concern expressed by the KOLs about IV Meloxicam involved the manufacturing

process. IV Meloxicam is manufactured overseas pursuant to a supply agreement with an Irish

company. (Am. Compl. ¶ 59.) Plaintiff alleges that “CW1 stated that approximately 30% of KOLs

expressed their concern to CW1 about IV [M]eloxicam being manufactured overseas.” (Am.

Compl. ¶ 61.) The KOLs’ concern was based on their experience with foreign manufacturing of

drugs and the possibility that “a manufacturing plant in Ireland may not have the same standards

as the U.S. which could cause the plant to fail the FDA pre-approval plant inspections.” (Am.

Compl. ¶ 62.) The KOLs also expressed concerns to CW1 about the “level and quality of oversight

of the manufacturing process of IV [M]eloxicam.” (Am. Compl. ¶ 63.) Plaintiff alleges that

“Recro had only one employee, [Chris] Sharr, handling the oversight for manufacturing IV

[M]eloxicam and its packaging in Ireland.” (Am. Compl. ¶ 63.) According to Plaintiff, “CW1

and CW1’s Medical Affairs Team reported the KOLs’ concerns regarding … foreign

manufacturing of IV [M]eloxicam to Recro’s top leadership,” including three of the Individual

Defendants. (Am. Compl. ¶ 67.)

         The second concern expressed by the KOLs regarding IV Meloxicam involved its efficacy.

According to Plaintiff, “while 99.9% of KOLs were convinced that IV [M]eloxicam should be


2
 The Amended Complaint contains various allegations related to concerns raised by the KOLs about alleged nepotism
at Recro. (Am. Compl. ¶¶ 32–42.) The Court will not address the nepotism allegations because, as acknowledged by
Plaintiff, Recro fully “disclose[d] the family relationships” that Plaintiff alleges were suspect. (ECF 41, Plaintiff’s
Supplemental Submission at 5.)

                                                          4
used in orthopedic [hard tissue] procedures, … KOLs stated that IV [M]eloxicam should not be

used in soft tissue procedures ….” (Am. Compl. ¶ 69.) Plaintiff alleges that “the clinical trial data

for the efficacy of IV [M]eloxicam in hard tissue procedures … was far more compelling than the

clinical trial data for the drug’s efficacy in soft tissue procedures.” (Am. Compl. ¶ 69.) This is

likely because soft tissue procedures are less painful, so the reduction of pain that results from

using IV Meloxicam is less pronounced when the drug is used to treat postoperative pain arising

from a soft tissue procedure. (Am. Compl. ¶ 70.) Plaintiff alleges that Defendants were fully

aware that “soft tissue physicians were not a receptive market for IV [M]eloxicam,” but

nonetheless made statements to convey to the market that “soft tissue surgeons and their patients

were ‘IV [M]eloxicam target opportunities.’” (Am. Compl. ¶ 73.)

           D. Recro Files a New Drug Application for IV Meloxicam

       On July 31, 2017, Recro announced that it had filed a New Drug Application (“NDA”) for

IV Meloxicam 30 mg with the Food and Drug Administration (“FDA”). (Am. Compl. ¶ 46.) Recro

allegedly conducted “efficacy and safety clinical trials” in preparation for filing its NDA. (Am.

Compl. ¶ 43.) Plaintiff alleges that, according to the KOLs, Recro’s efficacy data was “far less

robust” for the abdominoplasty (soft tissue) clinical trial than it was for the bunionectomy (hard

tissue) clinical trial—a result of the difference in the extent to which the different patient classes

reported a reduction in pain. (Am. Compl. ¶ 45.)

       On September 28, 2017, Recro announced that the FDA had “accepted for review its

NDA,” and on October 5, 2017, it announced that the FDA had set May 26, 2018 as the date by

which the FDA would complete its review (the “PDUFA date”). (Am. Compl. ¶¶ 47, 48.) Plaintiff

asserts that “[m]any drug companies choose to disclose their PDUFA dates in the hopes that doing

so will lead to an increase in their share prices.” (Am. Compl. ¶ 49.)



                                                  5
             E. The FDA Rejects Recro’s NDA

        On May 24, 2018, the FDA rejected Recro’s NDA in a Complete Response Letter (“CRL”).

(Am. Compl. ¶ 50.) A “CRL[] inform[s] drug companies that the review cycle for an NDA has

been completed and that the NDA is not approvable. They lay out deficiencies and outline possible

remedies. CRLs can have a devastating effect on a small company’s share value” and are “usually

confidential.” (Am. Compl. ¶¶ 51, 52.)

        Recro issued a press release when it received the CRL, stating that the FDA declined to

approve the NDA. (Am. Compl. ¶ 53.) The press release explained that

        The CRL states that data from ad hoc analyses and selective secondary endpoints
        suggest that the analgesic effect does not meet the expectations of the FDA. In
        addition, the CRL raised CMC [or Chemistry, Manufacturing and Controls]-related
        questions on extractable and leachable data provided in the NDA.

(Am. Compl. ¶ 103.) Plaintiff alleges that during a morning conference call on May 24, 2018,

Defendant Henwood stated that “to the best of our understanding right now, there is a lack of

clarity in the reviewer’s mind about some of the data.” (Am. Compl. ¶ 54.) Plaintiff states that

“Recro’s share price was decimated as a result of the news. The stock dropped from $6.79, or

54.67%, to close at $5.63 on May 24, 2018.” (Am. Compl. ¶ 55.)

        According to Plaintiff, it is “very likely” that Recro knew the FDA was going to reject its

NDA. (Am. Compl. ¶ 57.) This allegation is based on the fact that after the FDA accepts an NDA

for review, it will “send information requests, raise further questions, have meetings, and may

make recommendations to the drug company applicant.” (Am. Compl. ¶ 56.) Plaintiff alleges that

this practice made it likely that “Recro was aware of, but failed to disclose, the two issues raised

by the FDA in deciding not to approve the NDA.” 3 (Am. Compl. ¶ 57.)


3
  The Amended Complaint does not explain “the two issues raised by the FDA.” This is presumably a reference to
the two concerns raised by the KOLs regarding (a) potential inadequacy in manufacturing oversight and (b) the fact
that IV Meloxicam was marketed as a drug to solve pain following soft-tissue procedures when the KOLs were not

                                                        6
III.     Procedural History

         Plaintiff filed his Complaint on May 31, 2018. (ECF 1.) On October 5, 2018, this Court

appointed Daniel Wessler, Charles Clark, Ronald Davidson, and John Alberici (collectively

“Recro Investor Group” or “Plaintiff”) as the Lead Plaintiff. (ECF 21.) Plaintiff filed an Amended

Complaint on December 11, 2018. (ECF 26.) Defendants moved to dismiss the Amended

Complaint on February 8, 2019, (ECF 31), 4 and Plaintiff responded in opposition on April 9, 2019,

(ECF 32.) Defendants replied, (ECF 33), and attached as Exhibit A summary chart of all of the

misstatements alleged by Plaintiff to be misleading, together with its defense to each statement,

(ECF 33-1.) The Court held oral argument on the Motion to Dismiss on June 26, 2019. (ECF 37;

ECF 39, June 26, 2019 Hr’g Tr.)

         Following oral argument, the Court invited the parties to submit supplemental briefing. On

August 30, 2019, Plaintiff filed a supplemental memorandum in further opposition to Defendants’

Motion to Dismiss. (ECF 41.) Attached to Plaintiff’s supplemental memorandum as Exhibit A is

a counter-chart responding to Defendants’ chart. (ECF 41-1.) On September 27, 2019, Defendants

filed their supplemental memorandum, (ECF 43), and attached a chart that responded to Plaintiff’s

counter-chart, (ECF 43-2.)

IV.      Legal Standard

         A securities fraud complaint must do much more than a typical complaint. In addition to

the traditional Rule 12(b)(6) standard, a securities fraud complaint must satisfy Rule 9(b)’s

particularity requirement.         Moreover, a securities fraud complaint must comply with the



impressed by the clinical data on efficacy in the soft-tissue context. There is a difference between, on the one hand,
Recro being aware that the KOLs raised these concerns prior to the FDA’s rejection of the NDA and, on the other,
Recro being aware that the FDA raised these concerns in its decision to deny approval. This gap in logic is addressed
briefly in subsection V.E.2’s analysis of loss causation.
4
  The caption of the action was amended to add two individual defendants, Stewart McCallum and John Harlow. (ECF
27, ECF 28.)

                                                          7
heightened pleading requirements of the PSLRA, which “imposes another layer of factual

particularity to allegations of securities fraud.” In re Rockefeller Ctr. Props., Inc. Sec. Litig., 311

F.3d 198, 217 (3d Cir. 2002).

       A.      Pleading Standard Under Rule 12(b)(6)

       In considering a motion to dismiss under Rule 12(b)(6), the Court “accept[s] all factual

allegations as true [and] construe[s] the complaint in the light most favorable to the plaintiff.”

Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011) (internal quotation marks and

citations omitted). The Supreme Court has instructed that, “[t]o survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim for relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).

       The Court in Iqbal explained that, although a court must accept as true all of the factual

allegations contained in a complaint, that requirement does not apply to legal conclusions;

therefore, pleadings must include factual allegations to support the legal claims asserted. 556 U.S.

at 678, 684. “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. at 678. Accordingly, to survive a motion to dismiss, a

plaintiff must plead “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id.

       B.      Pleading Standard Under Rule 9(b) and the PSLRA

       All allegations of fraud must meet Rule 9(b)'s “particularity” requirement. “Rule 9(b)’s

heightened pleading standard gives defendants notice of the claims against them, provides an

increased measure of protection for their reputations, and reduces the number of frivolous suits

brought solely to extract settlements.” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410,



                                                  8
1418 (3d Cir. 1997).

         Rule 9(b) may be satisfied by describing “the circumstances of the alleged fraud with

precise allegations of date, time, or place, or by using some means of injecting precision and some

measure of substantiation into [the] allegations of fraud.” Bd. of Trs. of Teamsters Local 863

Pension Fund v. Foodtown, Inc., 296 F.3d 164, 172 n.10 (3d Cir. 2002) (internal quotation marks

and citations omitted). Stated differently, the plaintiff must plead the “who, what, when, where,

and how” of the fraud. Institutional Inv’rs Grp. v. Avaya, Inc., 564 F.3d 242, 253 (3d Cir. 2009);

see Bonavitacola Elec. Contractor, Inc. v. Boro Developers, Inc., No. CIV.A. 01-5508, 2003 WL

329145, at *6 (E.D. Pa. Feb. 12, 2003) (Baylson, J.) (“While a complaint need not set out ‘precise

words,’ it should adequately describe the nature and subject of an alleged misrepresentation.”).

Rule 9(b)’s particularity requirement is “rigorously applied in securities fraud cases.” Burlington,

114 F.3d at 1417. [B]oilerplate and conclusory allegations will not suffice.” Id. at 1418.

         However, “courts should be sensitive to the fact that application of [Rule 9(b)] prior to

discovery may permit sophisticated defrauders to successfully conceal the details of their fraud.

Accordingly, the normally rigorous particularity rule has been relaxed somewhat where the factual

information is peculiarly within the defendant’s knowledge or control.” Id. (internal quotation

marks and citations omitted).

         The PSLRA 5 imposes two distinct, heightened pleading requirements for actions brought

under Section 10(b) and Rule 10b-5. First, the PSLRA requires that “the complaint … specify

each statement alleged to have been misleading, the reason or reasons why the statement is


5
  The PSLRA was enacted “to curb perceived abuses of the § 10(b) private action—‘nuisance filings, targeting of
deep-pocket defendants, vexatious discovery requests and manipulation by class action lawyers.’” Tellabs, Inc. v.
Makor Issues & Rights, Ltd., 551 U.S. 308, 320 (quoting Merrill Lynch, Pierce, Fenner & Smith Inc. v. Dabit, 547
U.S. 71, 81 (2006)). The “substantive and procedural controls” imposed by the PSLRA include procedures for the
appointment of lead plaintiffs and lead counsel; limitations on damages and attorney’s fees; a safe harbor for forward-
looking statements; sanctions for frivolous litigation; authorization for a stay of discovery pending decision on a
motion to dismiss; and additional pleading requirements. Tellabs, 551 U.S. at 320.

                                                          9
misleading, and, if an allegation regarding the statement or omission is made on information and

belief, the complaint [must] state with particularity all facts on which that belief is formed.” 15

U.S.C. § 78u-4(b)(1). Second, the PSLRA requires that “the complaint … state with particularity

facts giving rise to a strong inference that the defendant acted with the required state of mind.” 15

U.S.C. § 78u-4(b)(2)(A) (emphasis added). In a nutshell, the PSLRA requires that “securities

fraud complaints ‘specify’ each misleading statement; … set forth the facts ‘on which a belief’

that a statement is misleading was ‘formed’; and … ‘state with particularity facts giving rise to a

strong inference that the defendant acted with the required state of mind.’” Dura Pharm., Inc. v.

Broudo, 544 U.S. 336, 345 (2005) (quoting 15 U.S.C. §§ 78u-4(b)(1), (2)).

       The PSLRA’s pleading standard for private securities actions essentially replaced Rule

9(b)’s heightened pleading standard for claims of fraud. The particularity requirement in Rule

9(b) “is comparable to and effectively subsumed by the requirements of … the PSLRA.” Avaya,

564 F.3d at 253 (internal quotation marks and citations omitted). Therefore, securities fraud

plaintiffs must “plead the who, what, when, where and how” of the alleged fraud. Id. However,

for allegations that are made on information and belief, “the complaint shall state with particularity

all facts on which that belief is formed.” 15 U.S.C. § 78u-4(b); see also Avaya, 564 F.3d at 253

(“[W]hen allegations are made on information and belief, the complaint must not only state the

allegations with factual particularity, but must also describe the sources of information with

particularity, providing the who, what, when, where and how of the sources, as well as the who,

what, when, where and how of the information those sources convey.”).




                                                 10
V.     Discussion

       A.      Legal Framework: Section 10(b), Rule 10b-5, and Section 20(a)

       Section 10(b) of the Exchange Act makes it unlawful to “use or employ, in connection with

the purchase or sale of any security registered on a national securities exchange … any

manipulative or deceptive device or contrivance in contravention of such rules and regulations as

the Commission may prescribe ….” 15 U.S.C. § 78j(b). Rule 10b-5, which was created under

Section 10(b), makes it unlawful “[t]o make any untrue statement of material fact or to omit to

state a material fact necessary in order to make the statements made, in the light of the

circumstances under which they were made, not misleading.” 17 C.F.R. § 240.10b-5(b). Stating

a claim under Section 10(b) and Rule 10b-5 requires the plaintiff to establish six elements:

       (1) A material misrepresentation or omission by the defendant;
       (2) Scienter;
       (3) A connection between the misrepresentation or omission and the purchase or
           sale of a security;
       (4) Reliance upon the misrepresentation or omission;
       (5) Economic loss; and
       (6) Loss causation.

Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 37-38 (2011).

       Section 20(a) of the Exchange Act provides that “[e]very person who, directly or indirectly,

controls any person liable [for a Section 10(b) violation] shall also be liable jointly and severally

with and to the same extent as such controlled person to any person to whom such controlled

person is liable, unless the controlling person acted in good faith and did not directly or indirectly

induce the act … constituting the violation ….” 15 U.S.C. § 78t(b). Therefore, liability under

Section 20(a) runs with liability under Section 10(b). Avaya, 564 F.3d at 280. If there is no

liability under Section 10(b), there is no control person liability under Section 20(a). Id.




                                                 11
         B.       Statements Alleged to be False and/or Misleading

         Plaintiff alleges that Recro made twenty-five false and/or misleading statements over the

class period, which runs from July 17, 2017 through May 23, 2018. (Am. Compl. ¶ 1.) Plaintiff

separates the allegedly false and misleading statements by the fiscal quarter in which they were

made: five statements that were made during the third quarter of 2017 (July 1, 2017–September

30, 2017), (Am. Compl. ¶¶ 74–78); six statements that were made during the fourth quarter of

2017 (October 1, 2017–December 31, 2017), (Am. Compl. ¶¶ 80–85); nine statements that were

made during the first quarter of 2018 (January 1, 2018–March 31, 2018), (Am. Compl. ¶¶ 87–95);

and five statements that were made during the second quarter of 2018 (April 1, 2018–June 30,

2018), (Am. Compl. ¶¶ 97–101, 103.)

         The Appendix to this Memorandum collects the alleged misstatements or omissions,

maintaining the language emphasized by Plaintiff. The statements that Plaintiff alleges violate the

Exchange Act can be grouped into five basic categories: 6

    •    (1) Investor Presentation Statements: Statements in investor presentations
         suggesting that IV Meloxicam is suitable for use in soft-tissue procedures, (Am.
         Compl. ¶¶ 74, 77, 78, 81, 84, 85, 87, 88, 89, 90, 94, 95, 100, 101.)

    •    (2) Sarbanes-Oxley Act (SOX) Certifications: Certifications of mandatory
         disclosures (e.g., Form 10-Q and Form 10-K) pursuant to SOX, (Am. Compl. ¶¶
         75, 82, 91, 97.)

    •    (3) Contract Manufacturer Statement: One statement in Recro’s 2017 10-K
         noting that Recro has “internal managers” overseeing manufacturing, (Am. Compl.
         ¶ 92.)

    •    (4) Revenue Statements: Statements in mandatory disclosures noting that the
         Acute Care segment does not bring in revenue and has costs associated with IV
         Meloxicam’s clinical trials, (Am. Compl. ¶¶ 76, 83, 93, 98.)



6
  Although Plaintiff takes issue with two broad omissions (omissions related to the degree of oversight of foreign
manufacturing and omissions related to the KOLs’ concerns about the efficacy of IV Meloxicam in soft tissue
procedures), the vast majority of the twenty-five misrepresentative statements deal with the latter category of omission.

                                                          12
   •   (5) Investor Relations Statements: Statements in press releases and on earnings
       calls suggesting that IV Meloxicam is suitable for use in soft tissue procedures,
       (Am. Compl. ¶¶ 80, 99.)

       Plaintiff alleges that these statements are misleading or false because they failed to disclose

“that: (i) KOLs told the Company that the clinical data for IV [M]eloxicam did not have a sufficient

analgesic effect for soft tissue procedures and should not be used in soft tissue procedures; and (ii)

Recro did not have a handle on the manufacturing process for IV [M]eloxicam, even though KOLs

had raised concerns about Sharr’s qualifications and his lack of oversight of manufacturing.” (Am.

Compl. ¶¶ 79, 86, 96, 102.)

       C.      Judicial Notice

       Plaintiff and Defendants have each requested that the Court take judicial notice of certain

materials.

       First, Plaintiff requests that the Court take judicial notice of a March 22, 2019 press release

announcing Recro’s receipt of a second CRL in which the FDA declined to approve IV Meloxicam,

as well as a webcast of a conference call in which Henwood stated that “[t]he FDA did focus on

the … fact that some patients have a reduction in pain relief in the waning hours of the dosing

period. We believe that the product does perform well, that it has a role, that it could be useful in

multi-model analgesia. That’s based on KOL feedback ….” (ECF 32, Plaintiff’s Opposition at

11.) This request need not be evaluated because Defendants do not oppose the Court taking

judicial notice of the March 22, 2019 press release.         (ECF 43, Defendants’ Supplemental

Submission at 8-9.)

       Second, Defendants request that the Court take judicial notice of a press release that was

issued by Recro on October 31, 2019 announcing that “it … received a written decision from the

[FDA] granting its appeal of the [CRL] relating to the … [NDA] seeking approval for … IV



                                                 13
[M]eloxicam.” (ECF 44, Ex. A.) Defendants argue that the press release is “integral” to the issues

in the Amended Complaint as well as the Motion to Dismiss. (ECF 44, Request for Judicial Notice

at 3.) Plaintiff responds in opposition, asserting that the FDA’s decision to grant Recro’s appeal

fifteen months after the denial is irrelevant to whether Defendants committed securities fraud

violations during the class period. (ECF 45 at 1.)

       A district court evaluating a motion to dismiss under Rule 12(b)(6) may take judicial notice

of (1) exhibits attached to the complaint; (2) matters of public record; and/or (3) undisputedly

authentic documents integral to or explicitly relied upon in the complaint without violating the

principle that “matters extraneous to the pleadings” should not be considered. Burlington, 144

F.3d at 1426; see also In re Egalet Corp. Sec. Litig., 340 F. Supp. 3d 479, 496 (E.D. Pa. 2018)

(Baylson, J.) (listing exceptions). Moreover, Federal Rule of Evidence 201(b)(2) permits courts

to “judicially notice a fact that is not subject to reasonable dispute because it can be accurately and

readily determined from sources whose accuracy cannot reasonably be questioned.” The October

31, 2019 press release was not attached to or relied on in the Amended Complaint (indeed, the

press release was not published until many months after the filing of the Amended Complaint), so

the first and third exceptions do not apply. Judicial notice is only proper if the press release is a

public record.

       Documents approved by the Third Circuit as “public records” that may be judicially noticed

include “SEC filings, published reports of administrative bodies, … criminal case dispositions and

decision letters of government agencies.” Egalet, 340 F. Supp. 3d at 496 (internal quotation marks

and citations omitted). By contrast, [a]rticles published in accounting journals and law reviews,

conference call transcripts, … and company web sites … are not ‘matters of public record.’” In re

Astea Int’l Inc. Sec. Litig., Civil Action No. 06-1467, 2007 WL 2306586, at *8 (E.D. Pa. Aug. 9,



                                                  14
2007) (Yohn, J.). The key question is not accessibility, but rather whether “the public had

unqualified access” to the document at issue. Pension Benefit Guar. Corp. v. White Consol. Indus.,

Inc., 998 F.2d 1192, 1197 (3d Cir. 1993).

       The Court declines to take judicial notice of the October 31, 2019 press release regarding

the FDA’s grant of Recro’s appeal of the CRL because this document is not within the scope of

the Third Circuit’s narrow construction of the “public records” exception. See Schmidt v. Skolas,

770 F.3d 241, 249 (3d Cir. 2014) (holding that press releases not attached to the complaint could

“not be considered at the motion to dismiss stage” because the complaint was not “based” on the

press releases); see also Toner v. GEICO Ins. Co., 262 F. Supp. 3d 200, 205 n.3 (E.D. Pa. 2017)

(Slomsky, J.) (construing the public records narrowly).

       D.      Parties’ Arguments

       The Motion to Dismiss articulates six independent reasons for why the Amended

Complaint should be dismissed, raising arguments under the first, second, and sixth elements.

Plaintiff responds in opposition to each theory set forth by Defendants.

       First, Defendants assert that Plaintiff failed to plead a materially misleading

misrepresentation or omission. According to Defendants, “Plaintiff’s allegations based on the

opinions of KOLs … cannot form the basis of a claim against Recro because there is no legal duty

for a company to disclose the opinions of third parties.” (Motion to Dismiss at 2-3.) Second,

Defendants argue that many of the allegedly fraudulent statements are protected by the PSLRA’s

safe harbor for forward looking statements, and therefore are not actionable as misleading

misstatements. (Id. at 3.) Third, Defendants assert that the Amended Complaint does not meet

the PSLRA’s specificity requirement, in part because Recro fully disclosed the facts underlying

the KOLs’ alleged opinions regarding the efficacy of IV Meloxicam for soft tissue procedures.



                                                15
(Id.) Fourth, Defendants contend that Plaintiff’s allegations of scienter are insufficient to satisfy

the “strong inference” standard because “Plaintiff makes no allegation that could form the basis of

scienter, such as allegations relating to stock sales by Defendants or any motive of Defendants to

act fraudulently.” (Id.) Fifth, Defendants argue that Plaintiff fails to make any allegations

regarding loss causation. (Id.) Sixth, Defendants explain that because Section 20(a) liability is

derivative of Section 10(b) liability, and because there is no Section 10(b) liability, Count II should

be dismissed. (Id.)

       Further, Defendants’ chart notes specific reason(s) why each of the twenty-five alleged

misstatements do not satisfy the requirements of Section 10(b). Defendants contend that: the

statements in paragraphs 74, 77, 78, 81, 84, 85, 87, 88, 89, 94, 100 of the Amended Complaint are

forward-looking statements and the statements in paragraphs 80 and 99 are corporate puffery, so

these statements are protected by the PSLRA’s safe harbors; the statements in paragraphs 75, 82,

91, 97 of the Amended Complaint are disclaimers or legal conclusions; and the statements in

paragraphs 76, 83, 90, 92, 93, 95, 98, 101 of the Amended Complaint do not contain an allegation

of falsity (i.e., there was no misrepresentation or omission).

       E.      Analysis

       The Court will address Defendants’ arguments that (1) the opinions of the third-party KOLs

were not material; (2) the Amended Complaint is devoid of scienter allegations; (3) the loss

causation allegations are lacking.

       Initially, the Court notes that the various statements differ in the degree to which they are

misleading and/or covered by Section 10(b)—for some statements, there is no clear theory of

falsity, and for others, the applicability of the PSLRA’s safe harbors raise legitimate questions

about actionability.   This Memorandum will not engage in statement-by-statement analysis



                                                  16
because the insufficiency of the scienter allegations applies to all of the alleged misrepresentations.

Plaintiff’s failure to adequately plead scienter obviates the need to assess the statements

individually, because regardless of the Court’s conclusion on falsity and the PSLRA’s safe harbors,

the lack of scienter is fatal.

         Before reaching the scienter question, however, the Court will analyze Defendants’

arguments on materiality and loss causation. Like scienter, the arguments on both of these

elements apply to all of the misrepresentations.

                1. Materiality of Opinions of Third-Party KOLs

         Defendants argue that “[t]here is no legal duty for a company to disclose the opinions of

third parties. Rather, the duty to disclose is for facts and not opinions.” (Motion to Dismiss at 11.)

Plaintiff responds that because Recro chose to speak on the efficacy of IV Meloxicam in soft tissue

procedures and the sufficiency of Recro’s oversight controls, “Defendants were bound to discuss

these issues in a manner that would not mislead investors as to potentially negative information

within their possession.” (Plaintiff’s Opposition at 20.)

         Defendants contend that even if the KOLs’ opinions were material, Recro’s public

disclosure of all of its clinical data for both hard tissue and soft tissue procedures rendered the

omissions not misleading. (Defendants’ Supplemental Submission at 6.) Plaintiff responds that

the disclosure of the clinical trial data is inadequate because “[n]o matter how many times

investors review the clinical trial data, they are not able to discern from such disclosures that the

Company’s trusted KOLs, on whom [Recro] relied, had specifically told [Recro] that IV

Meloxicam should not be used in soft tissue procedures.” (Plaintiff’s Supplemental Submission

at 9.)

         The questions of whether the KOLs’ opinions were material, and relatedly, whether



                                                   17
disclosure of the data underlying the KOLs’ opinions rendered the statements regarding the

efficacy of IV Meloxicam for use in soft-tissue procedures not misleading, are foundational to this

case. If the KOLs’ opinions were not material, or if the disclosure of the clinical data rendered the

alleged omissions related to soft tissue efficacy not misleading, then there is no liability under

Section 10(b). The Court concludes that, in the context of the statements made by Recro regarding

the potential for IV Meloxicam to be used in soft tissue procedures, the KOLs’ statements would

have been considered significant by the reasonable investor, and that the statements still could

have been misleading despite Recro’s disclosure of the clinical data.

               a.      The KOLs’ Opinions Were Material In the Context of Recro’s
                       Statements

       There is no requirement or general duty under the Exchange Act “to provide the public

with all material information.” Burlington, 114 F.3d at 1432; see also Matrixx, 563 U.S. 27, 45

(2011) (“Even with respect to information that a reasonable investor might consider material,

companies can control what they have to disclose … by controlling what they say to the market.”);

Basic Inc. v. Levinson, 485 U.S. 224, 239 n.17 (1988) (“Silence, absent a duty to disclose, is not

misleading under Rule 10b-5.”). However, a duty to disclose “may arise when there is insider

trading, a statute requiring disclosure, or an inaccurate, incomplete or misleading prior disclosure.”

Oran v. Stafford, 226 F.3d 275, 285-86 (3d Cir. 2000). Plaintiff does not allege that there was

insider trading or required disclosure here; Plaintiff’s theory is that because Recro chose to speak

on IV Meloxicam’s efficacy and manufacturing, it was duty-bound to do so in a way that was not

misleading. Because Recro chose to make representations regarding its manufacturing process

and focus on the soft tissue market, it had an obligation to ensure that those representations were

not materially misleading. 17 C.F.R. § 240.10b-5(b); see also Williams v. Globus Med., Inc., 869

F.3d 235, 241 (3d Cir. 2017) (“Once a company has chosen to speak on an issue—even an issue it

                                                 18
had no independent obligation to address—it cannot omit material facts related to that issue so as

to make its disclosure misleading.”); In re Urban Outfitters, Inc. Sec. Litig., 103 F. Supp. 3d 635,

652 (E.D. Pa. 2015) (Restrepo, J.) (“By specifically pointing out … areas of [the defendant’s]

business activities, [the] defendants put these topics ‘in play’ and triggered a duty to disclose and

correct” prior disclosures).

       The test for securities fraud materiality is whether there is “a substantial likelihood that the

disclosure of the omitted fact would have been viewed by the reasonable investor as having

significantly altered the ‘total mix’ of information made available.” Matrixx, 563 U.S. at 38

(quoting TSC Indus., Inc. v. Northway, Inc., 426 U.S. 438, 449 (1976)). “An omitted fact is

material if there is a substantial likelihood that, under all the circumstances, the omitted fact would

have assumed actual significance in the deliberations of the reasonable shareholder.” Shapiro v.

UJB Fin. Corp., 964 F.2d 272, 280 n.11 (3d Cir. 1992) (quoting TSC Industries, 426 U.S. at 449).

       Matrixx, the most recent Supreme Court decision to analyze Section 10(b)’s materiality

requirement, is factually similar and procedurally on point. The question in Matrixx was whether

the plaintiff sufficiently alleged the materiality of adverse event reports associated with the

defendant’s pharmaceutical product to survive the defendant’s Rule 12(b)(6) challenge. 563 U.S.

at 30. Matrixx refused to endorse a bright line rule, concluding instead that “assessing the

materiality of adverse event reports is a ‘fact-specific’ inquiry … that requires consideration of the

source, content, and context of the reports.” Id. at 43. Applying this standard, the Supreme Court

found that the plaintiff adequately pleaded materiality because the defendant represented that the

product would multiply revenues, but it had received information that plausibly connected the

same product to a negative effect. Id. at 47. The negative information that the company received

included the reports of three medical experts summarizing cases of ten patients who experienced



                                                  19
the side effect after using the product, and the fact that two professionals presented their findings

of a causal link at a medical conference. Id. at 45.

        Applying the rationale and holding of Matrixx indicates that materiality is sufficiently

established for purposes of Defendants’ Motion. Plaintiff pleaded that Recro spoke optimistically

and positively about the use of IV Meloxicam for soft tissue uses—Recro spoke of intra-abdominal

procedures (a soft tissue procedure) as a “target opportunity,” (Am. Compl. ¶¶ 74, 77, 78, 81, 84,

85, 87, 88), and identified “GI/Colorectal” procedures (a soft tissue procedure) as a “core target.”

(Am. Compl. ¶¶ 81, 84, 85, 87, 88, 90, 94, 100.) Yet, according to the Amended Complaint, thirty

percent of the KOLs expressed concern to Recro about the oversight of manufacturing of IV

Meloxicam, and an undisclosed number of KOLs advised the company that in their view the

clinical data showed that IV Meloxicam was not suited for use in soft tissue patients.

        The FDA presumably used the same clinical data that the KOLs analyzed in considering

Recro’s NDA. Therefore, the fact that at least some of these esteemed medical professionals

thought IV Meloxicam was not efficacious for soft tissue uses makes it plausible that the FDA

would be concerned about efficacy as well—a fact that is highly relevant to investors, especially

because IV Meloxicam is Recro’s lead product. See id. at 47 (concluding materiality requirement

was satisfied in large part because the defendant “had information indicating a significant risk to

its leading revenue-generating product” but represented that the concerns were “completely

unfounded”). Moreover, Recro did not conduct any further studies to explore the KOLs’ concerns

about IV Meloxicam efficacy. See id. (noting that despite evidence of a “biological link” between

the product and a bad side effect, the company did not “conduct[] any studies of its own to disprove

that link”). The parallels are clear and, as the Supreme Court did in Matrixx, this Court finds the

allegations sufficient to establish materiality.



                                                   20
                       b.      The Statements Could Be Misleading Despite Recro’s
                               Disclosure of the Clinical Data Regarding IV Meloxicam

       Since materiality is concerned with the “total mix” of information available to the investor,

a statement or omission cannot be materially misleading “if the allegedly undisclosed facts have

… already entered the market.” Anderson v. Stonemor Partners, L.P., 296 F. Supp. 3d 693, 702

(E.D. Pa. 2017) (Robreno, J.). Therefore, dismissal of a securities fraud complaint may be proper

if the company adequately disclosed the information that allegedly made the statements

misleading. See Winer Family Tr. v. Queen, No. Civ.A. 03-4318, 2004 WL 2203709, at *4 (E.D.

Pa. Sept. 27, 2004) (Padova, J.) (“A motion to dismiss may be granted if the company’s SEC

filings or other documents disclose the very information necessary to make their public statements

not misleading.”) (internal quotation marks and citations omitted). Two precedential Third Circuit

opinions illustrate this proposition.

       First, in Ieradi v. Mylan Laboratories, Inc., the Third Circuit affirmed dismissal of a

securities fraud complaint where the defendant company disclosed the possibility of adverse

agency action but did not disclose the underlying contractual documents related to the agency’s

investigation. 230 F.3d 594, 596 (3d Cir. 2000). In Ieradi, the defendant was under investigation

by the Federal Trade Commission (“FTC”) for suspected antitrust violations related to the

existence of exclusive supply contracts and disclosed this fact in various SEC filings. Id. at 597.

The FTC investigation resulted in the filing of civil charges, which led to a drop in the company’s

stock price. Id. at 597-98. A shareholder who purchased prior to the filing of the FTC’s action

sued alleging that “in commenting on the FTC investigation [the company] had a duty to disclose

the existence and substance of its exclusive supply contracts … so that … reasonable investors

could intelligently assess the risk that the FTC investigation would result in a civil antitrust action

….” Id. at 598-99. The Third Circuit affirmed the district court’s conclusion that the failure to

                                                  21
specifically disclose the exclusive supply contracts was not material, because the company

unambiguously disclosed the fact of the FTC investigation. Id. at 599. On the question of whether

disclosure of the exclusive supply contracts would have given a reasonable investor the ability to

evaluate the risk of an FTC enforcement action, Ieradi “seriously doubt[ed] that ‘the reasonable

investor’ possesse[d] the depth of antitrust law expertise that would allow him or her to conclude

that the contracts were susceptible to successful attack under the antitrust laws.” Id. at 600.

       More recently, in Fan v. StoneMor Partners LP, the Third Circuit addressed the materiality

of an alleged misrepresentation in light of the company’s disclosure of “facts and information that

would render the alleged misrepresentations not misleading.” 927 F.3d 710, 716 (3d Cir. 2019).

The issue in Fan was whether certain disclosures regarding the defendant’s accounting practices

were sufficient to render immaterial statements touting its financial health and ability to pay down

a credit facility. Id. at 715. The defendant, which provided funeral services, was required by state

law to hold a certain percentage of sales proceeds in trust until the death of the customer (“pre-

need sales”). Id. at 713. This requirement resulted in a disparity between the defendant’s overall

sales and its accessible cash, because Generally Accepted Accounting Principles (“GAAP”) do not

permit pre-need sales to be reported as current revenue. Id. To compensate, the defendant issued

standard GAAP financials and non-GAAP financials (which included the pre-need sales in the

revenue calculation); and borrowed cash to distribute the pre-need sales to investors in the same

quarter in which the sale occurred, using equity sales to pay down the borrowed cash. Id. at 713-

14. Fan held that the issuance of both GAAP and non-GAAP financials “render[ed] any …

perceived misstatement [regarding the fact that the defendant’s distributions were not funded from

operating revenue] immaterial” because they “demonstrated the mathematical reality” of the

defendant’s accounting practices. Id. at 717.



                                                 22
       Ieradi and Fan reveal that disclosure of information that is typical to a public filing (e.g.,

knowledge of possible adverse agency action in Ieradi or the accounting statements in Fan) may

render a company’s failure to provide further disclosures immaterial.            However, Ieradi’s

conclusion that “[k]nowledge that the FTC was engaging in an investigation … was much more

informative to the ‘reasonable investor’ than information pertaining to [the source of the FTC’s

concerns]” indicates there is a nuance to the analysis: the information that is disclosed must be

accessible to the reasonable investor. Ieradi, 230 F.3d at 600.

       Because of this nuance, the Court rejects Defendants’ analogy to Fan. In Fan, the

information that was disclosed (accounting statements) was presumably accessible to the

reasonable investor who is fluent in financial metrics. By contrast, here the data that was disclosed

was clinical data for the pain relief provided by IV Meloxicam in both soft tissue and hard tissue

patients, which would be foreign to the average investor or anyone without a medical degree.

Reviewing the clinical data “from the objective perspective of a reasonable investor,” the Court is

not convinced that the disclosure rendered the misrepresentations not misleading. Fan, 927 F.3d

at 716; see also In re Celgene Corp. Sec. Litig., Civil Action No. 18-4772, 2019 WL 6909463, at

*17 (D.N.J. Dec. 19, 2019) (finding that defendant’s failure to disclose discovery of an effect that

would require further safety testing was materially misleading in light of existing disclosure of

timeline for submitting NDA).

       In summary, Defendants’ materiality arguments do not persuade the Court. Assuming the

allegations in the Amended Complaint to be true, it is “substantially likely that a reasonable

investor would have viewed [the KOLs’ opinions] as having significantly altered the ‘total mix’

of information made available.” Matrixx, 563 U.S. at 47 (internal quotation marks and citations

omitted). The KOLs raised concerns about IV Meloxicam that could have significantly affected



                                                 23
the likelihood of FDA approval, and because IV Meloxicam is Recro’s lead product, investors

would have considered the KOLs’ feedback highly relevant. Recro’s disclosure of the clinical

data does not undermine this conclusion, because a reasonable investor cannot be expected to

understand complex medical data. Plaintiff has pleaded materiality under Section 10(b).

               2. Loss Causation

       Defendants argue that Plaintiff has failed to adequately plead loss causation because

“Plaintiff does not allege that any fraudulent statement or omission was the cause of the actual loss

suffered.” (Motion to Dismiss at 30.) Plaintiff responds that the drop in the price of Recro’s stock

following the May 24, 2018 press release establishes loss causation. (Plaintiff’s Opposition at 27.)

The Court concludes that because Plaintiff has adequately alleged a causal nexus between the

misrepresentative omissions and the stock drop, loss causation has been pleaded.

       Under the PSLRA, a securities fraud plaintiff bears “the burden of proving that the act or

omission of the defendant … caused the loss for which the plaintiff seeks to recover damages.”

15 U.S.C. § 78u-4(b)(4). The PSLRA “makes clear Congress’ intent to permit private securities

fraud actions for recovery where, but only where, plaintiffs adequately allege and prove the

traditional elements of causation and loss.” Dura, 544 U.S. at 346. The loss causation inquiry is

focused on “how directly the subject of the fraudulent statement caused the loss, and whether the

resulting loss was a foreseeable outcome of the fraudulent statement.” Berckeley Inv. Grp., Ltd.

v. Colkitt, 455 F.3d 195, 222 (3d Cir. 2006). Establishing loss causation requires that the plaintiff

“demonstrate[] that the fraudulent misrepresentation actually caused the loss suffered.” Newton

v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 259 F.3d 154, 173 (3d Cir. 2001).

       The briefing on loss causation focuses on the fact that Plaintiff’s loss resulted from Recro’s




                                                 24
May 24, 2018 press release announcing the CRL denying Recro’s NDA for IV Meloxicam. 7

Although Defendants may be correct that this theory would not be enough, paragraph 124 of the

Amended Complaint adequately alleges loss causation.

        Paragraph 124 of the Amended Complaint alleges that

        Had Plaintiff and the other members of the Class known the truth, they would not
        have purchased or otherwise acquired [Recro’s] securities, or would not have
        purchased or otherwise acquired them at the inflated prices that were paid. At the
        time of the purchases …, the true value of Recro securities was substantially lower
        than the prices paid by Plaintiff and the other members of the Class. The market
        price of Recro securities declined sharply upon public disclosure of the facts alleged
        … to the injury of Plaintiff and Class members.

        Thus, prior to May 24, 2018, Recro’s stock price was inflated because of the company’s

omissions and the injury to Plaintiff was realized when the facts that were allegedly fraudulently

omitted were made known. Said differently, the market price for Recro’s stock reflected the

information that was publicly available at the time. Before May 24, 2018, Recro’s stock price was

artificially high because the market did not know of the concerns that had been raised by the KOLs.

If Recro had not omitted the questions raised by the KOLs regarding IV Meloxicam’s

manufacturing and efficacy, the market price for Recro’s securities would have reflected the extent

to which these concerns affected the likelihood of FDA approval. On May 24, 2018, Recro

announced the FDA’s denial of the NDA, and explained that the CRL was concerned that “data

from ad hoc analyses and selective secondary endpoints suggest that the analgesic effect does not

meet the expectations of the FDA.” (Am. Compl. ¶ 53.) The stock price dropped upon this

disclosure, causing the injury that Plaintiff complains of.


7
  The Court notes that there is an unsupported inferential leap in this theory of loss causation. As Plaintiff
acknowledges, the stock drop occurred as a result of the FDA’s denial of the NDA—not as a result of Recro’s failure
to publicly disclose the opinions of the KOLs. See Am. Compl. ¶ 55 (“Recro’s share price was decimated as a result
[of] the news [that the FDA decided to deny Recro’s NDA for IV Meloxicam].”). Said differently, to make the loss
causation theory that is briefed work, Plaintiff would need to connect Recro’s allegedly misleading omissions to the
stock drop. However, analyzing this theory in depth is unnecessary because, as discussed, Plaintiff alleges that the
market price incorporated the omissions at the time of purchase.

                                                        25
       This is sufficient to establish loss causation at the motion to dismiss stage. The Third

Circuit has squarely held that “where the claimed loss involves the purchase of a security at a price

that is inflated due to an alleged misrepresentation, there is a sufficient causal nexus between the

loss and the alleged misrepresentation to satisfy the loss causation requirement.” Semerenko v.

Cendant Corp., 223 F.3d 165, 184 (3d Cir. 2000). Paragraph 124 fits within the scope of this

holding, because it alleges that Plaintiff purchased Recro’s stock at a price that was artificially

inflated due to the omissions, and that Plaintiff was injured by the stock price decline when the

omitted information was subsequently disclosed. In other words, because Plaintiff alleges that

“the price of [Recro’s] security was inflated due to [the] fraudulent [omissions],” its burden on

loss causation is met. Berckeley, 455 F.3d at 222.

       Defendants argue that Plaintiff cannot plead loss causation because “the FDA denied

Recro’s NDA for IV [M]eloxicam for both soft tissue and hard tissue procedures, which

demonstrates that there was no nexus between any opinions from the alleged KOLs about clinical

data relating to soft tissue procedures and the FDA’s denial of Recro’s NDA relating to both soft

tissue and hard tissue procedures.” (Motion to Dismiss at 30.) However, because the Amended

Complaint alleges that the market price for Recro stock was higher than it would have been absent

the omission, the FDA’s subsequent denial of approval for both uses does not defeat loss causation.

The share price reflected the market’s assessment of the value of Recro, which reflected the

market’s estimated likelihood of FDA approval for either use. Accepting all of Plaintiff’s

allegations as true, the omission increased the market’s estimation of the likelihood of FDA

approval for soft-tissue uses, and therefore the stock price. If the information had been disclosed,

Plaintiff either would not have purchased or would have purchased at a lower price. In either

scenario, the omission’s effect on the stock price is independent of any effect that the likelihood



                                                 26
of FDA approval for hard tissue procedure uses had on the stock price.

       The Amended Complaint adequately pleads loss causation for purposes of Defendants’

Rule 12 challenge. However, Plaintiff will bear a heavy burden in proving this element—whether

Plaintiff can ultimately establish loss causation is an entirely different question.

               3. Scienter

       Defendants argue that Plaintiff has not satisfied the PSLRA’s “strong inference” standard

for scienter allegations. (Motion to Dismiss at 25.) Plaintiff responds that the scienter requirement

is satisfied because CW1 had firsthand knowledge of the views of the majority of the KOLs and

provided those opinions to Recro and its management. (Plaintiff’s Opposition at 24-25.)

       The PSLRA requires that a securities fraud complaint plead facts that lead to a “strong

inference” of scienter, 15 U.S.C. § 78u-4(b)(2)(A); that is, an intent “to deceive, manipulate, or

defraud.” Tellabs, 551 U.S. at 313. Scienter may include “either reckless or conscious behavior.”

Avaya, 564 F.3d at 276 (quoting In re Advanta, 180 F.3d 525, 534-35 (3d Cir. 1999)). “A reckless

statement is one involving not merely simple, or even inexcusable negligence, but an extreme

departure from the standards of ordinary care, and which presents a danger of misleading buyers

or sellers that is either known to the defendant or is so obvious that the actor must have been aware

of it.” Id. at 276 n.42 (quoting Advanta, 180 F.3d at 535).

       In Tellabs, the Supreme Court prescribed three rules for assessing scienter on a motion to

dismiss. “First, faced with a Rule 12(b)(6) motion to dismiss a § 10(b) action, courts must, as with

any motion to dismiss for failure to plead a claim on which relief can be granted, accept all factual

allegations in the complaint as true.” Id. at 322. “Second, courts must consider the complaint in

its entirety, as well as other sources courts ordinarily examine when ruling on Rule 12(b)(6)

motions to dismiss, in particular, documents incorporated into the complaint by reference, and



                                                  27
matters of which a court may take judicial notice.” Id. This includes documents that are “integral

to or explicitly replied upon” in the complaint. Burlington, 114 F.3d at 1426 (quoting Shaw v.

Dig. Equip. Corp., 82 F.3d 1194, 1220 (1st Cir. 1996) (emphasis omitted)). “Third, in determining

whether the pleaded facts give rise to a ‘strong’ inference of scienter, the court must take into

account plausible opposing inferences.” Id.

       The pertinent inquiry is “whether all of the facts alleged, taken collectively, give rise to a

strong inference of scienter, not whether any individual allegation, scrutinized in isolation, meets

that standard.” Id. at 322-23. In assessing scienter, courts must “consider plausible, nonculpable

explanations for the defendant’s conduct, as well as inferences favoring the plaintiff.” Id. at 323-

24. To survive dismissal, the inference of scienter “must be cogent and compelling, thus strong in

light of other explanations.” Id. at 324. A showing of motive and opportunity, though not an

independent route to scienter, may be relevant when considered along with the other allegations in

the complaint. Avaya, 564 F.3d at 277; see also Frater v. Hemispherx Biopharma, Inc., 966 F.

Supp. 2d 335, 349 (E.D. Pa. 2014) (Yohn, J.) (“While allegations relating to motive and

opportunity may not independently support a finding of scienter, such considerations may amplify

an inference of scienter as part of the holistic information available to the court.”).

       Plaintiff’s allegations of scienter include the following:

       •   Defendants “knowingly or recklessly engaged in acts, transactions, practices
           and courses of business which operated as a fraud and deceit,” (Am. Compl. ¶
           119);
       •   “By virtue of their positions at Recro, Defendants had actual knowledge of the
           materially false and misleading statements … or, in the alternative, Defendants
           acted with reckless disregard for the truth in that they failed or refused to
           ascertain and disclose such facts as would reveal the materially false and
           misleading nature of the statements made, although such facts were readily
           available to Defendants,” (Am. Compl. ¶ 121); and
       •   “[E]ach Defendant knew or recklessly disregarded that material facts were
           being misrepresented or omitted,” (Am. Compl. ¶ 121.)


                                                  28
       Plaintiff points to two facts that circumstantially demonstrate Defendants acted consciously

or recklessly with respect to the misleading omissions: first, that the information concerning the

KOLs’ concerns was exposed to Defendants by someone who later became Plaintiff’s confidential

source (described in the Amended Complaint as “CW1”); and second, that the alleged

misstatements involved Recro’s lead product. (Plaintiff’s Opposition at 25.)

       The Court is unpersuaded by Plaintiff’s theory that CW1’s disclosures to Defendants of

the KOLs’ concerns are sufficient to establish scienter. The Third Circuit has explained that, where

the defendants’ purported knowledge comes from the disclosures of a confidential source, applying

the PSLRA’s particularity standard to the scienter element requires the court to “evaluat[e] the

‘detail provided by the confidential sources, the sources’ basis of knowledge, the reliability of the

sources, the corroborative nature of other facts alleged, including from other sources, the

coherence and plausibility of the allegations, and similar indicia.’” Avaya, 564 F.3d at 263

(quoting Cal. Pub. Emps.’ Ret. Sys. v. Chubb Corp., 394 F.3d 126, 147 (3d Cir. 2004)); see also

In re Cigna Corp. Sec. Litig., No. Civ. A. 02-8088, 2006 WL 263631, at *2 (E.D. Pa. Jan. 31,

2006) (Baylson, J.) (“[E]ven if personal sources must be identified in a complaint, there is no

requirement that they be explicitly named, provided they are described with sufficient particularity

to support the probability that a person in the position occupied by the source would possess the

information alleged.”). The weight that confidential source allegations are given depends on the

degree to which they are particularized: if the allegations are inadequate with respect to these

criteria, then they may be discounted “steeply,” but if they are sufficiently specific, they should

not be dismissed simply because they are anonymous. Avaya, 564 F.3d at 263.

       Here, Plaintiff’s description of CW1 permits the inference that CW1 had an adequate basis

for his knowledge. Plaintiff explains that “CW1 was employed at [Recro] as the Regional Medical



                                                 29
Affairs Director from June 2017 through September 2017, and the National Director of Medical

Affairs from October 2017 through May 2018. CW1 was a member of Recro’s Leadership Team.

He led and coordinated medical conferences attended by KOLS … During such conferences, CW1

frequently spoke with Recro’s KOLs. CW1 also travelled to KOL facilities where he personally

spoke with Recro’s KOLs.” (Am. Compl. ¶ 39.) Thus, Plaintiff has “adequately described the

duration of … [CW1’s] employment, the time period during which [CW1] acquired the relevant

information, and how [CW1] had access to [the] information.” Avaya, 564 F.3d at 263.

        However, the allegations related to CW1’s communication of that information to

Defendants are insufficient to create a “strong inference” that Defendants acted with scienter.

        Plaintiff alleges that CW1 reported to Defendant McCallum (Recro’s CMO), and that CW1

attended Recro’s Leadership Team meetings “every few weeks.” (Am. Compl. ¶ 40.) These

meetings were attended by, among others, Defendant McCallum and Defendant Harlow. (Am.

Compl. ¶ 40). Although Defendant Henwood did not generally attend, she received reports from

McCallum and Harlow. (Am. Compl. ¶ 40.) It was presumably at the Leadership Team meetings

that CW1 expressed the concerns he and the Medical Affairs Team had about the manufacturing

of IV Meloxicam and the efficacy of the drug in soft tissue procedures. 8 Plaintiff alleges that

“CW1 … and his Medical Affairs Team reported at meetings to [Recro’s] leadership that the KOLs

had concerns about … Sharr and his oversight of manufacturing in Ireland … and the lack of robust

data concerning IV [M]eloxicam’s analgesic efficacy to convince soft tissue surgeons to use IV

[M]eloxicam in soft tissue procedures.” (Am. Compl. ¶ 42.) Plaintiff notes that “CW1 confirmed


8
  The Amended Complaint states that CW1 brought forth his concerns “at meetings to the Company’s leadership.”
(Am. Compl. ¶ 42.) The Amended Complaint never explicitly states that these meetings were the same Leadership
Team meetings described in paragraph 40 of the Amended Complaint. However, based on Plaintiff’s representation
in the opposition memorandum that CW1 “conveyed [his knowledge of the KOLs’ concerns] to Defendants and other
top executives at Leadership Team meetings,” the Court assumes that the ambiguous “meetings” Plaintiff refers to
were the Leadership Team meetings described elsewhere in the Amended Complaint. (Plaintiff’s Opposition at 24-
25.)

                                                      30
that [the KOLs’] concerns [regarding manufacturing] were provided to Henwood, McCallum,

[and] Harlow.” (Am. Compl. ¶ 67.)

        The paragraphs cited above relating to CW1 do not meet the requirements of a “strong

inference” of scienter because they lack many of the key requirements of particularized pleading.

For example, Plaintiff merely alleges that these concerns were communicated at “Leadership Team

meetings [that occurred] every few weeks”—Plaintiff does not specify when these meetings

occurred, where they were held, or how often the concerns were communicated. 9 (Am. Compl. ¶

40.)

        Moreover, the Amended Complaint is deficient in describing what was conveyed to Recro

and its management regarding the KOLs’ concerns about IV Meloxicam’s efficacy in soft tissue

procedures. 10 There are two allegations that relate to the information CW1 provided to Defendants

regarding the KOLs’ efficacy concerns:

        •    “CW1 stated that he and his Medical Affairs Team reported at meetings to
             [Recro’s] leadership that the KOLs had concerns about … the lack of robust
             data concerning IV [M]eloxicam’s analgesic efficacy to convince soft tissue
             surgeons to use IV [M]eloxicam in soft tissue procedures,” (Am. Compl. ¶ 42);
             and
        •    “CW1 … stated that Defendants knew that while 99.9% of KOLs were
             convinced that IV [M]eloxicam should be used in [hard tissue] procedures,
             Defendants also knew that KOLs stated that IV [M]eloxicam should not be used
             in soft tissue procedures because the clinical trial data for the efficacy of IV
             [M]eloxicam in hard tissue procedures … was far more compelling than the

9
  The lack of information regarding the meetings at which CW1 communicated with the KOLs is important because
the statements were made over a roughly one year period starting in July 2017 and ending in May 2018. Depending
on when CW1 communicated the KOLs’ concerns, the confidential source information may not bear on scienter at all
for statements that were made prior to CW1’s disclosures.
10
   Paragraphs 61 to 64 of the Amended Complaint lay out, in detail, the concerns that the KOLs brought to CW1
regarding foreign manufacturing. For example, Plaintiff alleges “CW1 stated that approximately 30% of KOLs
expressed their concern to CW1 about IV [M]eloxicam being manufactured overseas” that was based, partially, on
“their experience with foreign manufacturing of drugs.” (Am. Compl. ¶¶ 61, 62.) The KOLs also conveyed to CW1
concerns regarding “Recro’s level and quality of oversight of the manufacturing process.” (Am. Compl. ¶ 63.) The
Amended Complaint then alleges that “CW1 and CW1’s Medical Affairs Team reported the KOLs’ concerns
regarding Sharr and foreign manufacturing of IV [M]eloxicam to Recro’s top leadership,” (Am. Compl. ¶ 67.) This
level of detail is likely sufficient to establish the “what” for purposes of scienter. However, as discussed, the
allegations regarding the concerns communicated to Recro about IV Meloxicam’s efficacy in soft tissue procedures
were far sparser, and because efficacy is the primary theory of omission, scienter is not adequately pleaded.

                                                       31
              clinical trial data for the drug’s efficacy in soft tissue procedures,” (Am. Compl.
              ¶ 69.)

       These allegations are insufficient to establish exactly what was conveyed by CW1 to Recro

and Defendants regarding the substance of the efficacy-related concerns raised by the KOLs. The

extent to which the KOLs were concerned about the clinical data is unclear from the Amended

Complaint. While Plaintiff alleges that “99.9% of KOLs” were convinced that IV Meloxicam was

efficacious in hard tissue procedures, the Amended Complaint is silent on the percentage of

Recro’s 200–300 KOLs who expressed concerns about soft tissue efficacy. (Am. Compl. ¶ 69.)

This is relevant because the more KOLs who raised questions, the more reckless a course of action

that seemingly ignores these concerns; conversely, if only a small percentage of KOLs raised

concerns, then Recro’s representations regarding IV Meloxicam’s efficacy may not have been

reckless. The Court is unable to evaluate the strength of any competing inferences without

understanding the specific substance of the concerns that CW1 conveyed to Recro and its

leadership.

       Additionally, the Amended Complaint is devoid of allegations that CW1 communicated to

Recro that the KOLs’ concerns about soft tissue efficacy were correlated with the likelihood of

FDA approval. For example, while paragraph 61 of the Amended Complaint directly relates the

KOLs’ concerns regarding overseas manufacturing of IV Meloxicam to the prospect of receiving

FDA approval, see Am. Compl. ¶ 61 (“When CW1 spoke to KOLs about FDA approval ‘the thing

that kept coming back up over and over again … the thing they were concerned about was a

potential packaging issue or manufacturing issue because the manufacturer was in Ireland’”), there

is no analogous paragraph relating the KOLs’ concerns about soft tissue efficacy to the KOLs’

concerns about the likelihood of FDA approval. The fact that an undisclosed number of KOLs

expressed concerns about efficacy is not enough to establish that Defendants were “either reckless

                                                    32
or conscious” as to the alleged omissions. Avaya, 564 F.3d at 276.

       Finally, Plaintiff’s allegations related to “the who” of the scienter analysis are lacking.

Plaintiff alleges that CW1 communicated the KOLs’ concerns to Defendant Henwood, Defendant

McCallum, and Defendant Harlow. Significantly, there is no allegation that either Defendant

Celano or Defendant Lake attended the meetings at which CW1 purportedly articulated the KOLs’

efficacy concerns. Therefore, since Plaintiff’s primary theory of scienter appears to be CW1’s

disclosures, there is no basis from which to conclude that either Celano or Lake acted consciously

or recklessly with respect to the omissions. To the extent that Plaintiff relies on Celano and Lake’s

status as high level company executives to establish their scienter, that theory is unpersuasive.

Although IV Meloxicam was Recro’s key product and Celano and Lake held high level positions,

Plaintiff suggests no reason why these executives—who served in financial roles—would have

been aware of the KOLs’ opinions regarding clinical data. See also Egalet, 340 F. Supp. 3d at 512

(“[K]knowledge of [drug’s] prospects for FDA approval in general is different from knowledge

that [the drug] would or would not receive approval ….”).

       The two cases cited by Plaintiff to support the theory that the confidential witness

information establishes scienter are distinguishable.        In Aviva Partners LLC v. Exide

Technologies, the plaintiffs successfully established scienter by reference to “information obtained

from and corroborated by the confidential informants.” Civil Action No. 05-3098 (MLC), 2007

WL 789083, at *18 (D.N.J. Mar. 13, 2007). Because the Aviva plaintiffs alleged thirteen very

specific facts that the company “encountered during the class period, which were either brought to

the individual defendants’ attention or such that persons in their positions would have been aware

of them,” a strong inference of scienter was pleaded. Id. at *19. As an initial matter, Aviva is

distinguishable on the basis of the amount of the defendants’ knowledge—there, the plaintiffs had



                                                 33
pleaded very specific “detail[ed]” facts that the individual defendants knew, while here, the

allegations are far vaguer. Id. at *18. This case is also unlike Aviva because the only source of

Defendants’ alleged knowledge of potential inefficacy in IV Meloxicam is CW1’s communication

of the KOLs’ concern. There is no independent corroboration, and the only allegation regarding a

red flag is the information conveyed by CW1.

       Similarly, in the second case cited by Plaintiff, In re Viropharma Inc. Securities Litigation,

the “strong inference of scienter [was] supported by [the] [p]laintiff’s several confidential

witnesses, and the allegations [were] supported by documentation in the [c]omplaint.” 21 F. Supp.

3d 458, 473 (E.D. Pa. 2014) (Jones II, J.) (emphasis added). There were other facts alleged in the

complaint that suggested scienter (including contradiction between the defendants’ private

information and public statements, allegations of stock sales, and facts establishing both motive

and opportunity), and the confidential witness information simply provided corroboration. Id. at

473-74. By contrast, here the primary theory of scienter is the information provided by CW1; it is

not corroborative of an allegation of independent knowledge.

       Recro’s disclosure of the clinical data is also relevant to scienter because it undermines

Plaintiff’s position that Defendants were acting with the intent to defraud investors about the

likelihood of IV Meloxicam receiving FDA approval, at least as to the alleged omissions regarding

IV Meloxicam’s efficacy. Plaintiff alleges that the concerns of Recro’s KOLs regarding IV

Meloxicam’s efficacy in soft tissue procedures came from the clinical data. (Am. Compl. ¶ 69.)

However, this very same data was disclosed in Recro’s public filings. (Motion to Dismiss at 20.)

       The fact that the clinical data was available and could have been analyzed by a set of KOLs

or other medical professionals hired by Plaintiff suggests that Recro did not mislead the market

about IV Meloxicam’s efficacy. The Court is not suggesting that there was an affirmative



                                                34
obligation on Plaintiff to independently analyze the clinical data. Rather, the fact that Plaintiff, or

any other shareholder, could have conducted their own verification process is suggestive of a lack

of opportunity and possibly lack of scienter. Cf. Rahman v. Kid Brands, Inc., 736 F.3d 237, 245

(3d Cir. 2013) (“It also is significant that [the plaintiff] did not demonstrate that the individual

defendants had a motive for their wrongful conduct … [because the] presence [of motive] can be

persuasive when conducting a holistic review of the evidence.”). Without a contrary explanation,

the Court cannot ignore the inference that the disclosure of the clinical data points to—that

Defendants did not have the intent to defraud the market regarding soft tissue efficacy, because if

they had, they would not have disclosed the data.

         Viewed “holistically,” these allegations do not suggest a strong inference of scienter.

Tellabs, 551 U.S. at 326. Without further detail as to exactly what CW1 communicated regarding

the KOLs’ efficacy concerns, and to whom, and when/how often, it is impossible to evaluate the

plausibility of competing inferences, such as the possibility that the percentage of KOLs who

expressed concerns was insignificant, or that further clinical study would alleviate the concerns,

or that reasonable KOLs differed on the efficacy question. Said differently, the Court is unable to

conclude that the scienter inference is at least as compelling as any competing inference from the

“whole factual picture painted by the [Amended Complaint].” Avaya, 564 F.3d at 269. As a result,

Plaintiff has not pleaded scienter with the particularity that is required by the PSLRA. 11

         F.       Section 20(a) Claims

         Because Plaintiff’s Section 20(a) claims depend on the existence of an underlying violation

of Section 10(b), and because the Court concludes that Plaintiff has not stated a claim under


11
  The allegations related to individual scienter are insufficient, and even assuming that the Third Circuit accepted the
doctrine of corporate scienter, Plaintiff has not alleged facts that fit within the scope of that doctrine. Therefore, the
Court will not analyze the scienter of Recro, a corporation.


                                                           35
Section 10(b), it follows that the Section 20(a) claims necessarily fail. See, e.g., City of Edinburgh

Council v. Pfizer, Inc., 754 F.3d 159, 177 (3d Cir. 2014) (“Because the [plaintiffs] have failed to

adequately plead a predicate section 10(b) violation, their section 20(a) claim must be dismissed.”).

Therefore, Plaintiff’s Section 20(a) claims, which are asserted against all five Individual

Defendants in Count II, are dismissed without prejudice.

VII.   Leave to Amend

       Plaintiff requests that the Court grant leave to amend if the Motion to Dismiss is granted.

(Plaintiff’s Opposition at 28 n.22.) The Court will grant Plaintiff leave to amend to address the

deficiencies identified in this Memorandum.

       Rule 15 requires that a court “freely give leave when justice so requires.” Fed. R. Civ. P.

15(a)(2). The Third Circuit has made clear that leave to amend should be refused “only on the

grounds of bad faith, undue delay, prejudice, or futility.” Alston v. Parker, 363 F.3d 229, 236 (3d

Cir. 2004). Granting leave would be futile when “the complaint, as amended, would fail to state a

claim upon which relief could be granted.” Burlington, 114 F.3d at 1434. The court must apply

Rule 12(b)(6)’s standard of legal sufficiency when analyzing futility. Id.

       The Amended Complaint does not contain factual allegations that support a “strong

inference” of scienter, which is why Defendants’ Motion to Dismiss is granted. However, if

Plaintiff can supplement the complaint with additional factual allegations related to scienter, it

may survive another Rule 12(b)(6) challenge.          Therefore, the Court is not convinced that

amendment would be futile. Defendants contend that any amendment of the complaint would be

futile because it would not “change the contents of Defendants’ statements on which Plaintiff has

based its claims, that all of the information purportedly omitted by Defendants was already public,

or the forward-looking nature of many of the statements ….” (ECF 33, Defendants’ Reply at 10.)



                                                 36
         However, as discussed, the Amended Complaint is dismissed due to the insufficiency of

the scienter allegations, and because Plaintiff may be able to adequately replead that element, it is

not certain that amendment would be futile. See, e.g., Utesch v. Lannett Co., Inc., 316 F. Supp.

3d 895, 907 (E.D. Pa. 2018) (Beetlestone, J.) (“Plaintiff will be given leave to amend to address

the scienter pleading deficiency.”).

VIII. Conclusion

         Defendants’ Motion to Dismiss the Amended Complaint is granted without prejudice

because the Amended Complaint does not plead a “strong inference” of scienter as required by the

PSLRA.         Plaintiff may file a second amended complaint within fourteen days of this

Memorandum.

         An appropriate order follows.
O:\CIVIL 18\18-2279 ALberici v RecroPharma\18cv2279 Memorandum re Motion to Dismiss.docx




                                                              37
                                                           APPENDIX
                                         Statements Alleged to be False And/Or Misleading
  Am.      Source of       Date                                                      Statement
Compl. ¶   Statement
                          Statements Issued During Third Quarter of 2017 (July 1, 2017–September 30, 2017)
  74         Investor     July 17,                                    IV Meloxicam Target Opportunity
           presentation    2017      Intra-abdominal Procedures
            attached to              • Surgeons have keen interest in:
            Form 8-K                          Avoidance of opioids
                                              Avoidance of troughs in existing non-opioid pain med options
                                     • If approved, could answer needs through:
                                              Relief of moderate to severe pain over 24 hours

                                            Hospital Outpatient & Ambulatory Surgical Settings
                                             Target Strategy – GI and Orthopedic Surgeons

                                     Hospital Outpatient Facilities
                                     Top 426 facilities equal 50%
                                     • 4,100 facilities with targeted GI & Ortho (CPTs) procedures

                                     Ambulatory Surgical Centers Top 300
                                     • 2,000 facilities with targeted GI & Ortho procedures

  75       Form 10-Q      Aug. 11,   Certification that the Q2 2017 10-Q “does not contain any untrue statement of a material fact or omit
                           2017      to state a material fact necessary to make the statements made, in light of the circumstances under
                                     which such statements were made, not misleading with respect to the period covered by this report.”
  76       Form 10-Q      Aug. 11,   Our Acute Care segment is primarily focused on developing innovative products for commercialization
                           2017      in hospital and other acute care settings. Our lead product candidate, IV meloxicam, has successfully
                                     completed two pivotal Phase III clinical trials, a large Phase III safety trial and other safety studies for
                                     the management of moderate to severe pain. Overall, we enrolled a total of approximately 1,100
                                     patients in our Phase III program. At the end of July 2017, we submitted an NDA to the FDA for IV
                                     meloxicam 30mg for the management of moderate to severe pain. The FDA has a 60-day filing review
                                     period to determine whether the NDA is complete and acceptable for filing. Our Acute Care segment
                                                                     38
                                   has no revenue and our costs consist primarily of expenses incurred in conducting our clinical trials
                                   and preclinical studies, manufacturing scale-up, regulatory activities, initial pre-commercialization
                                   of meloxicam and personnel costs.
77     Investor       Aug. 17,                                      IV Meloxicam Target Opportunity
     presentation      2017        Intra-abdominal Procedures
      attached to                  • Surgeons have keen interest in:
      Form 8-K                           Avoidance of opioids
                                         Avoidance of troughs in existing non-opioid pain med options

                                   •   If approved, could answer needs through:
                                          Relief of moderate to severe pain over 24 hours
                                          Reducing LOS [length of stay]
78     Investor       Sept. 19,                                       IV Meloxicam Target Opportunity
     presentation      2017        Intra-abdominal Procedures
      attached to                  • Surgeons have keen interest in:
      Form 8-K                            Avoidance of opioids
                                          Avoidance of troughs in existing non-opioid pain med options

                                   •  If approved, could answer needs through:
                                          Relief of moderate to severe pain over 24 hours
                                          Reducing LOS [length of stay]
                    Statements Issued During Fourth Quarter of 2017 (October 1, 2017–December 31, 2017)
80      Press          Oct. 10,   MALVERN, Pa., Oct. 10, 2017 (GLOBE NEWSWIRE) -- Recro Pharma, Inc. (Nasdaq:REPH), a
       Release          2017      revenue generating specialty pharmaceutical company focused on therapeutics for hospital and other
                                  acute care settings, today announced an oral presentation highlighting clinical efficacy data from its
                                  Phase III study evaluating intravenous (IV) meloxicam 30mg for the treatment of acute postoperative
                                  pain in patients following abdominoplasty surgery. The poster was presented at Plastic Surgery The
                                  Meeting 2017, hosted by the American Society of Plastic Surgeons (ASPS), taking place October 6-10,
                                  2017, in Orlando, FL. The poster, which was selected as a “Top 6” of the meeting, describes the clinical
                                  performance of IV meloxicam 30mg, including achievement of the study’s primary endpoint, a
                                  statistically significant difference in Summed Pain Intensity Difference (SPID) over the first 24 hours
                                  (SPID24) compared to placebo, along with detailed secondary endpoints.

                                   “The Phase III results presented this year at Plastic Surgery The Meeting demonstrate the efficacy of IV
                                   meloxicam 30mg, including significant reductions in pain, as evidenced by SPID24, meaningful
                                   reductions in opioid rescue use and improvements across numerous other pain relief metrics,” said
                                                                  39
                               Stewart McCallum, M.D., F.A.C.S., Chief Medical Officer of Recro Pharma and co-author of the
                               poster. “On the safety front, IV meloxicam 30mg continues to demonstrate a favorable safety and
                               tolerability profile with a low incidence of adverse events (AEs), serious AEs and infusion events. We
                               believe these results demonstrate IV meloxicam 30mg’s ability to provide rapid and durable pain
                               relief following abdominoplasty surgery and support its potential to be an attractive non-opioid
                               alternative for physicians and patients for the treatment of acute, postoperative pain.”
81     Investor     Oct. 11,                                        IV Meloxicam Target Opportunity
     presentation    2017      Intra-abdominal Procedures
      attached to              • Surgeons have keen interest in:
      Form 8-K                        Avoidance of opioids
                                      Avoidance of troughs in existing non-opioid pain med options

                               •   If approved, could answer needs through:
                                      Relief of moderate to severe pain over 24 hours
                                      Reducing LOS [length of stay]
                                                                                    ***
                                                Targeted Accounts Cover ~12.6M Patients Across All Settings Of Care
                               Core Target Procedures                    Orthopedic (Hip/Knee, Spine other)
                                                                         General Surgery
                                                                         GI/Colorectal
82   Form 10-Q      Nov. 9,    Certification that the Q3 2017 10-Q “does not contain any untrue statement of a material fact or omit
                     2017      to state a material fact necessary to make the statements made, in light of the circumstances under
                               which such statements were made, not misleading with respect to the period covered by this report.”
83   Form 10-Q      Nov. 9,    Our Acute Care Segment is primarily focused on developing innovative products for commercialization
                     2017      in hospital and other acute care settings. Our lead product candidate, IV meloxicam, has successfully
                               completed two pivotal Phase III clinical trials, a large Phase III safety trial and other safety studies for
                               the management of moderate to severe pain. Overall, we enrolled a total of approximately 1,100
                               patients in our Phase III program. At the end of July 2017, we submitted an NDA to the FDA for IV
                               meloxicam 30mg for the management of moderate to severe pain. The FDA has accepted the NDA for
                               review and set a PDUFA date of May 26, 2018. Our Acute Care segment has no revenue and our
                               costs consist primarily of expenses incurred in conducting our clinical trials and preclinical studies,
                               manufacturing scale-up, regulatory activities, initial pre-commercialization of meloxicam and
                               personnel costs.
84     Investor     Nov. 14,                                       IV Meloxicam Target Opportunity
     presentation    2017      Intra-abdominal Procedures
      attached to              • Surgeons have keen interest in:

                                                               40
      Form 8-K                        Avoidance of opioids
                                      Avoidance of troughs in existing non-opioid pain med options

                                •   If approved, could answer needs through:
                                       Relief of moderate to severe pain over 24 hours
                                       Reducing LOS [length of stay]
                                                                                  ***
                                                 Targeted Accounts Cover ~12.6M Patients Across All Settings Of Care
                                Core Target Procedures                   Orthopedic (Hip/Knee, Spine other)
                                                                        General Surgery
                                                                        GI/Colorectal
85     Investor     Nov. 28,                                       IV Meloxicam Target Opportunity
     presentation    2017       Intra-abdominal Procedures
      attached to               • Surgeons have keen interest in:
      Form 8-K                         Avoidance of opioids
                                       Avoidance of troughs in existing non-opioid pain med options

                                •  If approved, could answer needs through:
                                      Relief of moderate to severe pain over 24 hours
                                      Reducing LOS [length of stay]
                                                                                 ***
                               Targeted Accounts Cover ~12.6M Patients Across All Settings Of Care
                               Core Target Procedures                   Orthopedic (Hip/Knee, Spine other)
                                                                       General Surgery
                                                                       GI/Colorectal
                    Statements Issued During First Quarter of 2018 (January 1, 2018–March 31, 2018)
87     Investor   Jan. 8, 2018                                    IV Meloxicam Target Opportunity
     presentation              Intra-abdominal Procedures
      attached to              • Surgeons have keen interest in:
      Form 8-K                        Avoidance of opioids
                                      Avoidance of troughs in existing non-opioid pain med options

                                •   If approved, could answer needs through:
                                       Relief of moderate to severe pain over 24 hours
                                       Reducing LOS [length of stay]


                                                              41
                                                                               ***
                              Targeted Accounts Cover ~12.6M Patients Across All Settings Of Care
                              Core Target Procedures                  Orthopedic (Hip/Knee, Spine other)
                                                                     General Surgery
                                                                     GI/Colorectal
88     Investor     Feb. 7,                                    IV Meloxicam Target Opportunity
     presentation    2018     Intra-abdominal Procedures
      attached to             • Surgeons have keen interest in:
      Form 8-K                      Avoidance of opioids
                                    Avoidance of troughs in existing non-opioid pain med options

                              •   If approved, could answer needs through:
                                     Relief of moderate to severe pain over 24 hours
                                     Reducing LOS [length of stay]
                                                                                 ***
                                               Targeted Accounts Cover ~12.6M Patients Across All Settings Of Care
                              Core Target Procedures                  Orthopedic (Hip/Knee, Spine other)
                                                                      General Surgery
                                                                      GI/Colorectal
89     Investor     Feb. 7,   Statement in regard to “Defining Our Market” that there is a “Large Addressable Patient
     presentation    2018     Opportunity” of “29 Million Patients” for “addressable procedures where [the] greatest IV
      attached to             meloxicam use is anticipated.” It is anticipated that “17%” of these 29 million patients will have “core
      Form 8-K                procedures” by “gastrointestinal/colorectal surgeons” involving the “belly [and] bowel”.
90     Investor     Feb. 7,   Statement in sections titled “What We Have Learned: Market Research Feedback on Clinical Profile”
     presentation    2018     and “IV Meloxicam Receptivity: Anticipated Usage” that “In multiple market research surveys, the
      attached to             majority of HCP [health care professionals] surveyed said they would accept IV Meloxicam as a
      Form 8-K                valuable addition upon approval to multimodal pain-management protocols. They estimated they
                              would use the product in ~30% of their surgical cases.” The presentation also stated that “core target
                              procedures” include “GI/Colorectal”.
91   Form 10-K      Mar. 2,   Certification that the 2017 10-K “does not contain any untrue statement of a material fact or omit to
                     2018     state a material fact necessary to make the statements made, in light of the circumstances under
                              which such statements were made, not misleading with respect to the period covered by this report.”
92   Form 10-K      Mar. 2,   Manufacturing and Supply of our Acute Care Product Candidates
                     2018
                              We currently rely on contract manufacturers to produce drug product for our clinical studies under
                              cGMPs [Current Good Manufacturing Practice regulations enforced by the FDA], with oversight by

                                                             42
                               our internal managers. We plan to continue to rely on contract manufacturers to manufacture
                               development quantities of our product candidates, as well as commercial quantities of our product
                               candidates, if and when approved for marketing by the FDA. We currently rely on a single
                               manufacturer for the clinical supplies of our drug product for each of our product candidates and do not
                               currently have agreements in place for redundant supply or a second source for any of our product
                               candidates ….
93   Form 10-K Mar. 2,         Our Acute Care segment is primarily focused on developing innovative products for commercialization
                  2018         in hospital and other acute care settings. Our lead product candidate, IV meloxicam, has successfully
                               completed three Phase III clinical trials, two pivotal efficacy trials, large double-blind Phase III safety
                               trial and other safety studies for the management of moderate to severe pain. Overall, the total NDA
                               program included over 1,400 patients. At the end of July 2017, we submitted an NDA to the FDA for
                               IV meloxicam 30mg for the management of moderate to severe pain. The FDA has accepted the NDA
                               for review and set a PDUFA date of May 26, 2018. Our Acute Care segment has no revenue and our
                               costs consist primarily of expenses incurred in conducting our clinical trials and preclinical studies,
                               manufacturing scale-up, regulatory activities, pre-commercialization of meloxicam and personnel
                               costs.
94   Investor     Mar. 9,      Statement in regard to “Defining Our Market” that there is a “Large Addressable Patient
     presentation 2018         Opportunity” of “29 Million Patients” for “addressable procedures where [the] greatest IV
     attached to               meloxicam use is anticipated.” It is anticipated that “17%” of these 29 million patients will have “core
     Form 8-K                  procedures” by “gastrointestinal/colorectal surgeons” involving the “belly [and] bowel”. The
                               presentation also stated that “core target procedures” include “GI/Colorectal”.
95   Investor     Mar. 9,      Statement with respect to “IV Meloxicam Receptivity: Anticipated Usage” that “In multiple market
     presentation 2018         research surveys, the majority of HCP [health care professionals] surveyed said they would accept IV
     attached to               Meloxicam as a valuable addition upon approval to multimodal pain-management protocols. They
     Form 8-K                  estimated they would use the product in ~30% of their surgical cases.”
                         Statements During Second Quarter of 2018 (April 1, 2018–June 30, 2018)
97   Form 10-Q May 9,          Certification that the Q1 2018 10-Q “does not contain any untrue statement of a material fact or omit
                  2018         to state a material fact necessary to make the statements made, in light of the circumstances under
                               which such statements were made, not misleading with respect to the period covered by this report.”
98   Form 10-Q May 9,          Our Acute Care segment is primarily focused on developing and commercializing innovative products
                  2018         for hospital and related acute care settings. Our lead product candidate is a proprietary injectable form
                               of meloxicam, a long-acting preferential COX-2 inhibitor. IV meloxicam has successfully completed
                               three Phase III clinical trials for the management of moderate to severe pain, consisting of two pivotal
                               efficacy trials and a large double-blind Phase III safety trial, as well as other safety studies. Overall, the
                               total new drug application, or NDA, program included over 1,400 patients. In late July 2017, we
                               submitted a NDA to the U.S. Food and Drug Administration, or FDA, for IV meloxicam 30mg for the

                                                                  43
                             management of moderate to severe pain. The FDA has accepted the NDA for review and set a date for
                             decision on the NDA under the Prescription Drug User Fee Act, or PDUFA, of May 26, 2018. Our
                             Acute Care segment has no revenue and our costs consist primarily of expenses incurred in
                             conducting our clinical trials and preclinical studies, manufacturing scale-up, regulatory activities,
                             pre-commercialization of meloxicam and personnel costs.
99    Statement   May 9,     Given the increasing urgency of the national opioid crisis, we believe IV meloxicam has to potential to
      during      2018       serve as a valuable analgesic alternative for healthcare institutions, physicians and patients.
      earnings
      call                   We believe, we've identified clear addressable segments of the market, that will benefit from IV
                             meloxicam's profile. Segments in which we believe, IV meloxicam's profile provides both clinical and
                             economic value. From a clinical standpoint, we believe IV meloxicam can effectively treat pain, while
                             reducing opioid consumption, which reduced opioid related adverse events.

                             From an economic standpoint, we believe IV meloxicam's durable 24-hour dosing profile will allow
                             ambulatory surgical centers to perform more complex procedures with same date discharge, while
                             managing pain. And hospitals to accelerate patients discharge and reduce length of stay through
                             reduction of opioids.

                             A pillar of our strategy is identifying the key surgeons specifically orthopedic surgeons, general
                             surgeons and GI colorectal surgeons. The procedures conducted by these surgeons represent a
                             primary opportunity both in ambulatory surgical centers and in hospitals.
100   Investor     May 10,   Statement in regard to “Defining Our Market” that there is a “Large Addressable Patient
      presentation 2018      Opportunity” of “29 Million Patients” for “addressable procedures where [the] greatest IV
      attached to            meloxicam use is anticipated.” It is anticipated that “17%” of these 29 million patients will have “core
      Form 8-K               procedures” by “gastrointestinal/colorectal surgeons” involving the “belly [and] bowel”. The
                             presentation also stated that “core target procedures” include “GI/Colorectal”.
101   Investor     May 10,   Statement with respect to “IV Meloxicam Receptivity: Anticipated Usage” that “In multiple market
      presentation 2018      research surveys, the majority of HCP [health care professionals] surveyed said they would accept IV
      attached to            Meloxicam as a valuable addition upon approval to multimodal pain-management protocols. They
      Form 8-K               estimated they would use the product in ~30% of their surgical cases.”




                                                            44
